ACCEPTED
                                                                                           01-15-00544-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      10/5/2015 3:20:08 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK


                           No. 01-15-00544-CV
                                                                         FILED IN
                        IN THE COURT OF APPEALS                   1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                     FOR THE FIRST DISTRICT OF TEXAS              10/5/2015 3:20:08 PM
                                                                  CHRISTOPHER A. PRINE
                                                                          Clerk
                      TERRY NEFF AND IRON WORKERS
                        MID-SOUTH PENSION FUND,

                                               Appellants,

                                          v.

        NICHOLAS F. BRADY, DAVID J. BUTTERS, WILLIAM E.
      MACAULAY, ROBERT B. MILLARD, ROBERT K. MOSES, JR.,
     ROBERT A. RAYNE, BERNARD J. DUROC-DANNER AND BRUCE
      M. MARTIN, AND WEATHERFORD INTERNATIONAL LTD., A
                      SWISS CORPORATION

                                               Appellees.

                       From the 270th Judicial District Court
                               Harris County, Texas
                        Trial Court Cause No. 2010-40764

                  UNOPPOSED MOTION FOR ADMISSION
                    PRO HAC VICE OF KEVIN H. METZ



      COME NOW Appellee Weatherford International Ltd. and Kevin H. Metz
and file this Motion for Admission Pro Hac Vice of Kevin H. Metz and in support
thereof would respectfully show the Court as follows:
      Mr. Metz, a reputable attorney licensed in the State of California and the
District of Columbia, as well as in the U.S. District Court for the Central District of
California, U.S. District Court for the Northern District of California, U.S. District


                                          1
Court for the District of Columbia, U.S. Court of Appeals for the District of
Columbia, U.S. Court of Appeals for the Seventh Circuit, U.S. Court of Appeals
for the Ninth Circuit, and U.S. Court of Appeals for the Eleventh Circuit, seeks
admission pro hac vice in the above-styled case pursuant to sections 82.036 and
82.0316 of the Texas Government Code and Rule XIX of the Rules Governing
Admission to the Bar of Texas. In compliance with the requirements of those rules
and statutes, the following information is provided:
      1.     Non-Resident Attorney:
             Kevin H. Metz
             Latham & Watkins LLP
             555 Eleventh Street NW, Suite 1000
             Washington, DC 20004
             (202) 637-2200 (telephone)
             (202) 637-2201 (facsimile)
      2.     Associated Attorney:
             The following resident attorney will be associated with Mr. Metz in
these proceedings:
            Rebecca N. Brandt
            State Bar No. 24062632
            Latham & Watkins LLP
            811 Main Street, Suite 3700
            Houston, TX 77002
            (713) 546-5400 (telephone)
            (713) 546-5401 (facsimile)
      3.     List of Cases:
             Within the past two years, Mr. Metz has been admitted pro hac vice in
the 270th Judicial District Court, Harris County ( Neff v. Brady, 2010-40764) and
in the 162nd Judicial District Court, Dallas County (Boyler v. Nguyen, 13-05971).

                                          2
      4.     Jurisdictions:
             Mr. Metz is licensed in the following jurisdictions in which he is an
active member in good standing:
             Supreme Court of California
             Court of Appeals for the District of Columbia
             U.S. Court of Appeals for the Seventh Circuit
             U.S. Court of Appeals for the Ninth Circuit
             U.S. Court of Appeals for the Eleventh Circuit
             U.S. Court of Appeals for the DC Circuit
             U.S. District Court for the Central District of California
             U.S. District Court for the Northern District of California
             U.S. District Court for the District of Columbia
      5.     Mr. Metz has not been the subject of disciplinary action by the Bar or
courts of any jurisdiction in which he is licensed within the preceding five years.
      6.     Mr. Metz has not been denied admission to the courts of any State or
to any federal court during the preceding five years.
      7.     Mr. Metz is familiar with the State Bar Act, the State Bar Rules, and
the Texas Disciplinary Rules of Professional Conduct governing the conduct of
members of the State Bar of Texas, and will at all times abide by and comply with
the same so long as this Texas proceeding is pending and he has not withdrawn as
counsel herein.
      8.     Mr. Metz is a reputable attorney and it is recommended that this Court
grant permission for him to participate in the proceeding before this Court as one
of the attorneys representing Weatherford International Ltd. in this case.
                                          3
    Telephone: (713) 546-5400
    Facsimile: (713) 546-5401
    rebecca.brandt@lw.com

    Peter A. Wald (pro hac vice pending)
    505 Montgomery Street, Suite 2000
    San Francisco, CA 94111
    Telephone: (415) 391-0600
    Facsimile: (415) 395-8095
    peter.wald@lw.com

    Marissa R. Boynton (pro hac vice
    pending)
    555 Eleventh Street NW, Suite 1000
    Washington, DC 20004
    Telephone: (202) 637-2200
    Facsimile: (202) 637-2201
    marissa.boynton@lw.com


    Attorneys for Appellee Weatherford
    International Ltd.




5
                      CERTIFICATE OF CONFERENCE

      I hereby certify that counsel for Appellee Weatherford International Ltd.

received email communications from Appellants’ counsel, regarding the subject

matter of this Motion, and was informed that there is no opposition to the granting

of this Motion. Counsel for the individual Appellees also advised that they do not

oppose this Motion.




                                             /s/ Rebecca N. Brandt
                                             Rebecca N. Brandt




                                         6
                              CERTIFICATE OF SERVICE

      I hereby certify that on October 5, 2015, a true and correct copy of the

foregoing document was served in compliance with the Texas Rules of Appellate

Procedure on the counsel of record listed below.

James A. Reeder, Jr.                         Erik W. Luedeke
Jeffrey S. Johnston                          ROBBINS GELLER RUDMAN
Stacy M. Neal                                &DOWDLLP
Nicholas Shum                                655 West Broadway, Suite 1900
Stephanie Miller                             San Diego, CA 92101
VINSON & ELKINS LLP                          VIA E-FILE AND E-MAIL
1001 Fannin St., Suite 2500
Houston, TX 77002                            Noelle M. Reed
jreeder@velaw.com                            Charles W. Schwartz
jjohnston@velaw.com                          SKADDEN, ARPS, SLATE,
sneal@velaw.com                              MEAGHER & FLOM LLP
nshum@velaw.com                              1000 Louisiana Street, Suite 6800
smiller@velaw.com                            Houston, TX 77002
VIA E-FILE AND E-MAIL                        noelle.reed@skadden.com
                                             charles.schwartz@skadden.com
N. Scott Fletcher                            VIA E-FILE AND E-MAIL
Elizabeth G. Myers
JONES DAY                                    Joe Kendell
717 Texas, Suite 3300                        Jamie J. McKey
Houston, TX 77002                            KENDALL LAW GROUP, LLP
sfletcher@jonesday.com                       3232 McKinney A venue, Suite 700
egmyers@jonesday.com                         Dallas, TX 75204
VIA E-FILE AND E-MAIL                        jkendall@kendalllawgroup.com
                                             jmckey@kendalllawgroup.com
Robert S. Bennett                            VIA E-FILE AND E-MAIL
Ellen Kennedy
HOGAN LOVELLS US LLP                         George C. Aguilar
555 Thirteenth Street, NW                    ROBBINS ARROYO LLP
Washington, DC 20004                         600 B Street, Suite 1900
robert. bennett@hoganlovells.com             San Diego, CA 92101
ellen.kennedy@hoganlovells.com               gaguilar@robbinsarroyo.com
VIA E-FILE AND E-MAIL                        VIA E-FILE AND E-MAIL

                                                   /s/ Rebecca Brandt
Travis E. Downs III
Benny C. Goodman III
                                                Rebecca N. Brandt
                                         7